UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1126


EMMANUEL OGBONNAYA NWANKWO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 12, 2011                  Decided:   August 24, 2011


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Emmanuel Ogbonnaya Nwankwo, Petitioner Pro Se. Kiley L. Kane,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Emmanuel Ogbonnaya Nwankwo, a native and citizen of

Nigeria,     petitions       for   review        of    an   order       of    the    Board      of

Immigration     Appeals      (“Board”)       dismissing           his    appeal      from      the

immigration     judge’s      decision     denying           Nwankwo’s        request      for    a

continuance, pretermitting his request for a § 212(c) waiver of

inadmissibility, * and ordering his removal to Nigeria.                                  For the

reasons discussed below, we dismiss the petition for review.

             Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable     for   having         been   convicted          of     certain         enumerated

crimes,     including    a    controlled         substance        violation.             Because

Nwankwo     conceded    before      the   immigration          court         that   he    is    an

alien who was found removable for having been convicted of a

controlled substance violation, a concession which he does not

challenge on appeal, our review is limited to “constitutional

claims or questions of law.”                     8 U.S.C. § 1252(a)(2)(C), (D);

Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).

             We have thoroughly reviewed Nwankwo’s informal brief

and   the    administrative         record       and    conclude         we    are       without

jurisdiction to consider Nwankwo’s claims.                              Nwankwo failed to

      *
          See 8 U.S.C. § 1182(c) (1994) (repealed 1996).



                                             2
exhaust his administrative remedies by presenting his claims on

appeal   to       the    Board.     See     8    U.S.C.       §     1252(d)(1)       (2006);

Massis v. Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008).                                  We

also find that he failed to raise a colorable constitutional

claim or question of law that would fall within the exception

set forth in § 1252(a)(2)(D).               See Barco-Sandoval v. Gonzales,

516 F.3d 35, 40-41 (2d Cir. 2008) (finding that a criminal alien

must raise a colorable constitutional claim or question of law

in   order    for    a    federal   appellate         court    to    have    jurisdiction

under § 1252(a)(2)(D)).

             We     therefore     dismiss       the    petition      for     review.      We

dispense      with       oral   argument    because           the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DISMISSED




                                            3